DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 12/08/2021, is acknowledged.  
Claims 1, 4, 9-19, 22, 30-36 are pending in this action.  Claims 2-3, 5-8, 20-21 and 23-29 have been cancelled previously.  Claims 1, 9-13, 30-33 and 36 have been amended.  Claims 1, 4, 9-19, 22, 30-36 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 

Priority
This application, filed April 29, 2018, is a 371 of PCT/IL2016/51168, filed October 28, 2016, which claims benefit of provisional U.S. Application No. 62/367,952, filed July 28, 2016, and U.S. Application No. 62/247,972, filed October 29, 2015.  

Claim Objections
Claims 1, 9, 30 are objected to because of the following informalities:  
It is suggested that in claim 1 the limitation “vapors from a volatile non-polar liquid compound” should be corrected to “vapors from at least one volatile non-polar liquid compound” (see claim 32) for clarity.  Similar is applied to claim 30.  
As stated previously, in claim 9 the alternatives that can be included in to the claimed composites should be defined by a proper Markush language, i.e., “compound is selected from the group consisting of A, B,... and mixture thereof” for clarity.  
Appropriate correction is required.. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 9-19, 22, 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his/her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present case, the claims replete with indefinite and functional/operational language.  For instance, 
Newly amended claim 1 recites the limitation “hydrophobic material is a material coated so as to be hydrophobic selected from the group consisting of wood chips; ... paper; and vermiculite or a fiber material” that is unclear.  First, “hydrophobic material” to be used in present invention is not clearly delineated.  The limitation “material coated so to be hydrophobic” is not clear.  Does this limitation imply any material coated with hydrophobic layer OR chemical modification of material to be hydrophobic?  Second, the limitation “to be hydrophobic selected from...” is unclear, because it is unclear what should be selected – material to be coated OR coating layer.  Third, the alternatives recited in claim 1 are not clear.  Does this limitation imply the use of any compound recited by Markush group (i.e., selected from the group consisting of wood, chips, ... and vermiculite) OR a fiber material?  In the present case, it is unclear if recited “a fiber material” is a hydrophobic material, OR material coated (i.e., wood, calcium carbonate, vermiculite, etc.), whereas other members are defined by their structure (i.e., fiber).  It is also unclear what fiber material can be used to make any material to be hydrophobic.  Similar is applied to claims 31, 32.  Clarification is required.
Claim 1 recites the term “configured to slow the rate of the release”.   In the present case, it is noted that the term “slow rate” is a relative term, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claim 30.  Clarification is required. 
Claims 9-13 are unclear, because the compound (i.e., non-polar liquid compound) is defined as a mixture (i.e., comprising).  Clarification is required.  
Newly amended claim 10 recites the limitation “non-polar liquid compound comprises an alcohol” that is unclear.  In the present case, it is noted that alcohols are polar, since they have oxygen-hydrogen bonds, which allow alcohol molecules to attract each other through hydrogen bonds.  Since oxygen atoms are much more electronegative than hydrogen atoms, the oxygen-hydrogen bond is especially polar (see Wikipedia).  Therefore, it is unclear what non-polar liquid compounds are disclosed by said claim.  Clarification is required.  .
Claims 4, 14-19, 22, 33-36 are rejected as being dependent on rejected independent claims 1 and 32 and failing to cure the defect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 12-14, 16-17, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGree) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore).  
McGee teaches compositions providing controlled release of an essential oil having pesticidal or fungicidal activity, wherein said compositions comprise a carrier material for said essential oil and a component that controls the release of said essential oil from the carrier material (Abstract; Para. 0006-0007, 0026).  McGee teaches that said compositions may include carrier materials and volatile non-polar liquid compounds associated with said carrier material (Para. 0007).  
McGee teaches that one can use such carrier materials as hydrophobic silica, sand (Para. 0020); talc, vermiculite, calcium carbonates, i.e., materials used in the examples of the instant specification (Para. 0022), and the carrier material may be in form of particles; minerals, e.g., clay, wood shavings (Para. 0022 as applied to claims 1, 4, 31).
volatile compounds as essential oils extracted form plants (Para. 0007 as applied to claim 9), cinnamic alcohol and/or geraniol (Para, 0007, 0031 as applied to claim 10), pyrethrin (Para. 0007 as applied to claim 12).  
McGee teaches that said compositions may include a carrier oil (Para. 0009 and 0016 as applied to claim 13); e.g., such non-vegetable oil as mineral oils (Para. 0016 as applied to claim 14).  
McGee teaches that said compositions can be prepared by mixing with stirring the oil component(s) with carrier/support material until the liquid portion is well incorporated into the supporting material (Example 1 as applied to claims 32-35).
McGee teaches that said compositions can be contained in a sachet/bag that allows egress of the essential oil, such that when the composition is placed in an environment, it will release the essential oil to the environment in a slow and controlled manner (Para. 0025 as applied to claims 17, 30, 36).  
Though McGee teaches the use of hydrophobic silica as a carrier material, McGee does not specifically teach the role of hydrophobic carrier materials for the compositions comprising carrier oils and essentials oils (claim 1).  McGee also does not teach the use of canola oil as a carrier oil (claim 16).  
Mysore teaches that the use of hydrophobized vermiculite allows increasing sorption of oils, e.g., mineral oils, canola oil by said hydrophobized matrix (Abstract; Page 2645, right; Page 3646, right).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hydrophobic carrier materials, e.g., such as hydrophobizied vermiculate as taught by Mysore preparing compositions taught by McGee.  One would do so with expectation of beneficial results, because that would  canola oil (i.e., vegetable oil) as taught by Mysore, because Mysore teaches that the hydrophobic carrier material, e.g., such as hydrophobizied vermiculate, has high adsorptive capacity to canola oil.  

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore), and further in view of Rolf, US 5,142,817.
The teachings of McGee and Mysore are outlined above.  McGee does not teach the volatile compound comprises a pheromone (claim 11).
Rolf teaches a protective wrap for trees and other plants (Title) comprising a flexible tape backing composed of a water insoluble polymeric sheet, and wherein to the backing is applied a matrix comprising a biologically active composition dispersed therein (Abstract).  Rolf teaches that said matrix serves as a reservoir for an agency to repel or kill pests and protect the plants, given that during the use said protective composition is released to the surface of the tape and to the surface of the plant to which the tape is applied (Col. 4, Lns. 12-16).  To this end, Rolf further teaches that the protective composition may include a pheromone for attracting a particular species that is beneficial to the plant and which is a predator to another species that cause damage to the plant (Col. 4, Lns. 21-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pheromones as taught by Rolf in allow repealing undesired insects.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (IDS?? hereinafter referred to as Mysore), and further in view of Bessette et al.,.
The teachings of McGee and Mysore are outlined above.  Though McGee teaches the use of a mineral oil as the carrier oil, McGee does not specifically teach the use of paraffin oil as a carrier oil (Claim 15).
Bessette teaches compositions for controlling house dust mites and comprising plant essential oils as repellants (Title; Pages 1 and 4).  To this point, Bessette specifically teaches that said compositions comprising plant essential oils as repellants also include inert dispersible liquid diluent carrier such as paraffin(s) (e. g. petroleum or mineral oil fractions), as well as inert dispersible finely divided solid carriers such as kaolin(s), clays, vermiculite, silica, calcium carbonate, talc, etc. (Page 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use paraffin oil as a carrier oil as taught by Bessette in compositions taught by McGee and Mysore.  One would do so with expectation of beneficial results, because Bessette teaches the compounds that can be used for providing homogeneous mixture of carrier materials and essential oils used as an active agent. 

Claims 1, 17-19 and 22 lack an inventive step under PCT Article 33(3) as being obvious over McGee et al., US 2005/0214337 (cited in IDS; hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643-2653 (hereinafter referred to as Mysore), and further in view of Sakurada et al., US 6,159,489 (cited in IDS; hereinafter referred to as Sakurada). 
The teachings of McGee and Mysore are outlined above.  McGee does not teach the bag that is permeable to volatile non-polar liquid compound is a polyolefin bag (Claim 18) comprising polyethylene material (Claim 19), or polypropylene (Claim 22).  
Sakurada teaches a reservoir type dispenser, which permits, during application, stable sustained release of a pheromone (i.e., volatile compound; see instant specification Para. 011) over a long period of time (Abstract; Col. 4, Lns. 12-15).  Sakurada teaches that said dispenser is a bag-shaped dispenser that is permeable to said volatile compound, and may include polyolefin materials, e.g., polyethylene and/or polypropylene (Col. 18, Ln. 59-Col. 19, Ln. 8), and/or a polyester material (Fig. 2; Col. 15, Lns. 11-16),. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials taught by Sakurada in permeable bags taught by McGee and Mysore.  One would do so with expectation of beneficial results, because Sakurada teaches that said materials can be used to make composite bags with controlled permeability to specific volatile compound and/or providing slow-release profile of said compound from the composite. 

Claims 1, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al., US 2005/0214337 (cited in IDS hereinafter referred to as McGee) in view of Mysore et al., Water Research 2005, 39:2643–2653 (hereinafter referred to as Mysore), and further in view of Radwan et al, US 5,688,509 (cited in IDS; hereinafter referred to as Radwan). 
The teachings of McGee and Mysore are outlined above.  McGee does not teach teaches the use of a cloth/fabric, paper, or fiber.   
Radwan teaches controlled-release insect repellent devices, which comprises an insect repellent composition contacting a substrate and remain useful for desired period of time (Abstract; Col. 1, Ln. 33 – Col. 2, Ln. 6).  To this end, Radwan teaches that rate of release of vapors of a compound having the ability to repel insects (e.g., essential oils) may be adjusted by the addition of a controlled-release agent (Col. 2, Ln. 34 – Col. 3, Ln. 18).  Radwan further teaches that substrates, upon which the precursor mixture may be applied, include such materials as cloth, paper, molded fibers (Col. 4, Lns. 28-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carrier materials taught by McGee and Mysore in form of cloth, paper, or fibers as taught by Radwan, because that would provide a large variety of products/articles having pesticidal or fungicidal activity.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ethereal/essential oils are dissolved or adsorbed in a solid matrix and slowly released; and (ii) said depot comprises porous, adsorptive hydrophobic substances such as zeolites, ion exchange resin, porous polymers, inert granular activated carbons.  Grewe teaches that one can use glass fiber impregnated with essential oil, and also teaches that essential oil in the depot form can be hanged in a gas-permeable fabric bag (Abstract; Pages 2-3).
WO2015/150595A1 (cited in IDS)-  teaches a diffuser (i) comprising a powdery or granular matrix that is impregnated or mixed with active compounds (here as insect attractant), and (ii) is arranged inside a bag or container, which is partially or entirely formed by a permeable membrane via which the vapors of the active compounds diffuse (Abstract), and wherein said bag may comprise polyethylene membrane as the material permeable to the vapors of volatile active compounds (Examples 1, 3 and 4).  
US 4,923,119 (cited in IDS) – teaches a bag-like dispenser that contains a pheromone compound and provides a sustained release of said pheromone compound at a uniform emission rate over a long period of time (Abstract; Col. 1, Lns. 6-11), and wherein said bag-like dispenser body is formed of a specific polymeric laminate film having at least two layers comprising such (co)polymers as polyvinylidene chloride, polyesters, and polyolefins (Abstract; Col. 3, Ln. 60 - Col. 4, Ln. 5), e.g., polyethylene and/or polypropylene (Col. 5, Lns. 23-54).

Response to Arguments
Applicant's arguments, filed 12/08/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments 
In response to applicant’s argument that McGee does not teach the use of hydrophobic silica or any material; coated so as to be hydrophobic, it is noted that McGee teaches compositions comprising hydrophobic silica (Para. 0020).  Further, it is noted that the limitation “coated so as to be hydrophobic selected from...” is unclear and needs to be clarified (see above).  
In response to applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).   In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is compositions/articles comprising hydrophobic material and a non-polar liquid compound(s) and their use for controlling/repelling/attracting specific species.   
McGee teaches compositions that include (i) hydrophobic materials such as hydrophobic silica, sand, talc, vermiculite, calcium carbonates; (ii) volatile compounds, e.g., essential oils extracted from plants, cinnamic alcohol and/or geraniol, pyrethrin, which may be used in combination with carrier oil, e.g., non-vegetable oil/mineral oils; wherein said compositions/articles can be placed in a sachet/bag providing a slow and controlled release of said essential oils/compounds to the environment. 
Mysore teaches that the use of hydrophobizied vermiculate to increase the adsorptive capacity to canola oil.
Rolf teaches the use of pheromone for attracting a particular species that is beneficial to a plant and which is a predator to another species that cause damage to the plant.
Bessette teaches the use of plant essential oils/repellants in combination with paraffin(s), and such carriers as kaolin(s), clays, vermiculite, silica, calcium carbonate, talc, etc. for providing homogeneous mixture of carrier materials and 
Sakurada teaches composite bags (i.e., bag-shaped dispensers) that include polyolefin materials and provide slow-release profile of volatile compounds from said composite bag. 
Radwas teaches the use of cloth/fabric, paper, molded fibers as a substrates upon which a precursor mixture (e.g., insect repellent composition ) may be applied to be used as a controlled-release insect repellent devices.
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references to be used for the same purpose.   
To this point, it should be noted that the Supreme Court decided (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)) that:
the obviousness analysis needs not seek out precise teachings directed to the subject matter of the challenged claim and can take into account the inferences and creative steps that one of ordinary skill in the art would employ.  
the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  
it is error to look only the problem the patentee was trying to solv
it is error to assume that one of ordinary skill in the art in attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.  Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases one of ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of a puzzle (one of ordinary skill in the art is not automaton).  
it is error to assume that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try”. 
Applicant is advised to clarify the claim language, the structure of claimed composites/articles and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615